[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-11996                ELEVENTH CIRCUIT
                                                             JANUARY 8, 2010
                          Non-Argument Calendar
                                                                JOHN LEY
                        ________________________
                                                              ACTING CLERK

                  D. C. Docket No. 08-00202-CR-T-30-EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JESUS RIVERO-SANCHEZ,
a.k.a. Chino,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (January 8, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:

     Howard C. Anderson, appointed counsel for Jesus Rivero-Sanchez in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rivero-Sanchez’s conviction

and sentence are AFFIRMED.




                                          2